Case 17-02865        Doc 44     Filed 03/11/19     Entered 03/11/19 15:21:56          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 02865
         Danielle Monet Bell

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/31/2017.

         2) The plan was confirmed on 05/15/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/15/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/06/2018.

         5) The case was Dismissed on 11/19/2018.

         6) Number of months from filing to last payment: 18.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-02865             Doc 44         Filed 03/11/19    Entered 03/11/19 15:21:56                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $6,960.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                            $6,960.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $296.91
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,296.91

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate Medical Group                  Unsecured         242.00           NA              NA            0.00       0.00
 AES/CHASE BANK                          Unsecured      5,565.00            NA              NA            0.00       0.00
 American Education Services             Unsecured           1.00           NA              NA            0.00       0.00
 American InfoSource LP as agent for     Unsecured           0.00        290.04          290.04           0.00       0.00
 Chase Bank                              Unsecured      5,700.00            NA              NA            0.00       0.00
 Chase Card                              Unsecured         586.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured         120.00        690.00          690.00           0.00       0.00
 Department Of Education                 Unsecured     63,946.00     64,443.63        64,443.63           0.00       0.00
 DPT ED/SLM                              Unsecured           0.00           NA              NA            0.00       0.00
 Harris & Harris Ltd                     Unsecured      1,445.00            NA              NA            0.00       0.00
 National Collegiate Trust               Unsecured     45,088.00            NA              NA            0.00       0.00
 National Collegiate Trust               Unsecured     88,044.00            NA              NA            0.00       0.00
 Portfolio Recovery Associates           Unsecured         271.00        266.88          266.88           0.00       0.00
 Quantum3 Group                          Unsecured     12,000.00     16,715.60        16,715.60           0.00       0.00
 QVC                                     Unsecured          57.00           NA              NA            0.00       0.00
 Recovery Management Services            Unsecured      8,913.00            NA              NA            0.00       0.00
 Toyota Motor Credit Corporation         Secured        7,170.00       7,170.00        7,170.00      2,201.61     461.48
 Toyota Motor Credit Corporation         Unsecured            NA          10.72           10.72           0.00       0.00
 Village of Bridgeview                   Unsecured         100.00           NA              NA            0.00       0.00
 Village of Melrose Park                 Unsecured         200.00           NA              NA            0.00       0.00
 Village of Worth                        Unsecured         275.00           NA              NA            0.00       0.00
 WF/EFS                                  Unsecured           0.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-02865        Doc 44      Filed 03/11/19     Entered 03/11/19 15:21:56             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $7,170.00          $2,201.61           $461.48
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $7,170.00          $2,201.61           $461.48

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $82,416.87               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,296.91
         Disbursements to Creditors                             $2,663.09

 TOTAL DISBURSEMENTS :                                                                       $6,960.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
